In an action to recover damages for alleged slander, defendant appeals from an order of the Supreme Court, Westchester County, entered September 21, 1965, which denied her motion to dismiss the eomplaint for failure to state a cause of action. Order affirmed, without costs. Defendant’s time to answer is extended until 20 days after entry of the order hereon. In our opinion, defendant’s alleged statement that “ I’ll call the cops to raid the apartment upstairs. I know what’s going on up there and I’m not running a whorehouse” is actionable per se as an imputation of a crime involving moral turpitude (33 Am. Jur., Libel and Slander, § 30). Plaintiff’s general allegation that the words spoken pertained to her is sufficient (CPLR 3016, subd. [a]). We need not pass on the sufficiency of plaintiff’s other allegations of slander (Rager v. McCloskey, 305 N. Y. 75).
Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.